Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about June 6, 2007, which adjudicated appellant a juvenile delinquent, upon his admission that he committed an act which, if committed by an adult, would constitute assault in the third degree, and imposed a conditional discharge for a period of nine months, unanimously affirmed, without costs.
The court properly exercised its discretion in denying appellant’s request for a dismissal or an adjournment in contemplation of dismissal, and instead adjudicating him a juvenile delinquent and imposing a conditional discharge (see Matter of Jonaivy Q., 286 AD2d 645 [2001]), which, given the fact that the incident took place in a school and resulted in a serious injury to a fellow student, was the least restrictive alternative (see Matter of Katherine W., 62 NY2d 947, 948 [1984]). Concur— Mazzarelli, J.E, Andrias, Friedman and Sweeny, JJ.